Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-8, drawn to a method of making a supramolecular biomedical polymer having an ultimate tensile strength of at least 35 MPa, comprising reacting a compound F' with Formula 1 below, with a diisocyanate C’, a functionalized polymer A’, and a compound B’, classified in and A61L 27/18. 

    PNG
    media_image1.png
    322
    717
    media_image1.png
    Greyscale

AND  Claims 9-10, drawn to a supramolecular biomedical polymer having an ultimate tensile strength of at least 35 MPa made with the process of Claim 1, classified in C08G 83/008. 
Claims 11-12, drawn to a supramolecular biomedical polymer obtained from the process of Claim 1, having specific properties, classified in A61B 2017/00831.
Claims 13-16, drawn to a porous biomedical implant comprising the supramolecular biomedical polymer according to Claim 9, classified in A61L 27/56 and A61L 31/146
Claim 17, drawn to a method of making a porous biomedical implant having a non- woven mesh structure comprising the supramolecular biomedical polymer, classified in A61L 27/56, A61L 31/146, and A61L 31/06.
Claim 18, drawn to a method of treating cardio-vascular diseases, comprising replacing a part of an artery etc. with a porous biomedical implant, classified in A61F 2/2418.  
Claim 19, drawn to a method of treating cardio-vascular diseases, comprising positioning a porous biomedical implant, classified in A61K 9/0024.
Claim 20, drawn to a method of treating a medical condition, comprising surgical implantation of a porous biomedical implant, classified in A61K2121/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and products made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, Invention I is not required to make a product that has one or more the properties as required by Invention II.  The product in Invention I is evidence of this.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant the process in Invention I can be used to make a polymer product that is not used as implant as required by Invention III.
Inventions I and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Invention IV does not require the supramolecular biomedical polymer from Invention I to make the biomedical implant.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I, V, VI, and VII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect OR do not overlap in scope, i.e., are mutually exclusive. For instance, the polymer from Invention I may be used in a different process than the method of Invention V, as evidenced by its usefulness in Inventions VI and VII. Same reasoning applies to Invention I’s relationship with Inventions VI and VII. Inventions V, VI, and VII are related in so far as these are all methods of use of a biomedical implant. However, each method differs in requirement.  For instance, Invention V requires a . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions do not overlap in scope, i.e., are mutually exclusive.  The porous biomedical implant in Invention III does not require a polymer having the required properties in Invention II.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II, and III, and V, VI, and VII are related products and processes of use. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). Inventions V, VI and VII do not require the use of a composition that has the properties required by Invention II.  Invention III may be used in a materially different process, as evidenced by its usefulness in Inventions V, VI or VII.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search, searching different classes/subclasses, employing different search queries.  Further, the prior art applicable to one invention would not likely be applicable to another invention.  


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Species Election
This application contains claims directed to patentably distinct species of compounds of Formula (I).
Applicant is required to make the following species election:
Election of ONE single disclosed species of compound of Formula (I) as it applies to Claims 1, 3-8. 
MUST provide one or more of the following: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; (iv) the identity of each and every substituent contained therein the elected compound; and MUST provide the claims readable upon the elected compound. Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
Elect ONE or the specific combination of properties in Claim 11 OR Elect ALL of the properties as recited in Claim 12, if Group II is elected.
The species of compounds are independent or distinct because the compounds are disparate in structure, function and/or chemical properties such that a comprehensive search for one such compound would not necessarily result in a comprehensive search for any one or more other claimed compounds within the same structural genus because of the unique chemical structure and features thereof. As such, search and examination circumscribing all of the claimed species would be unduly burdensome. 
Also, the species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Upon the election of a single disclosed species (e.g. Example, page number and structural depiction), a scope of the elected invention that has been examined, inclusive of the elected species, will be identified by the Examiner for examination. Alternatively, if the search 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Advisory of Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/J.Y.S./Examiner, Art Unit 1616   

/Mina Haghighatian/Primary Examiner, Art Unit 1616